DETAILED ACTION
Response to Amendments
The amendment filed on 1/24/2022 has been entered.  
Claims 21-23, 25-28 and 30-34 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 1/24/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-23, 26-28, and 31-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by USPGP# 20090206131 of Wisenburgh, II et al. (henceforth Wisenburgh).
Regarding claim 21, Wisenburgh teaches a surgical instrument (Wisenburgh: 10), comprising: 
an elongate shaft (Wisenburgh: 14) defining a longitudinal shaft axis (Wisenburgh: central axis of 14); 
an end effector (Wisenburgh; 16) extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel (Wisenburgh: 216) configured to receive a staple cartridge (Wisenburgh: 220); and 
an anvil (Wisenburgh: 20), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an open position and a closed position (Wisenburgh: para 0211); and 
a firing member (Wisenburgh: 212, 286, 287) longitudinally movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Wisenburgh: para 0211), wherein said firing member comprises: 
a body portion (Wisenburgh: 268, 280) comprising a knife blade (Wisenburgh: 280); 
a first cam member (Wisenburgh: 287) extending laterally from said body portion and configured to engage said elongate channel during said firing stroke (Wisenburgh: para 0187, 0225, see fig. 24), wherein said first cam member comprises a first proximal end (Wisenburgh: see annotated and zoomed fig. 49) and a first distal end (Wisenburgh: see annotated and zoomed fig. 49); and 
a second cam member (Wisenburgh: 286) extending laterally from said body portion and configured to engage said anvil during said firing stroke (Wisenburgh: para 0187, 0225, see fig. 24), wherein said knife blade is positioned intermediate said first cam member and said second cam member (Wisenburgh: see annotated and zoomed fig. 49 and fig. 31), wherein said second cam member comprises a second proximal end (Wisenburgh: see annotated and zoomed fig. 49) and a second distal end (Wisenburgh: see annotated and zoomed fig. 49), wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member (Wisenburgh: see annotated and zoomed fig. 49) and wherein said second proximal end of said second cam member is positioned distal to said first proximal end of said first cam member (Wisenburgh: see annotated and zoomed fig. 49).

    PNG
    media_image1.png
    850
    970
    media_image1.png
    Greyscale

Regarding claim 22, as shown in claim 21, Wisenburgh teaches wherein said first cam member defines a first longitudinal length (Wisenburgh: length of 287), wherein said second cam member defines a second longitudinal length (Wisenburgh: length of 286), and wherein said first longitudinal length and said second longitudinal length are different (Wisenburgh: see annotated and zoomed fig. 49).
Regarding claim 23, as shown in claim 22, Wisenburgh teaches wherein said second longitudinal length is less than said first longitudinal length (Wisenburgh: see annotated and zoomed fig. 49).

Regarding claim 26, Wisenburgh teaches a surgical end effector (Wisenburgh; 16), comprising: 
an elongate channel (Wisenburgh: 216) configured to receive a staple cartridge (Wisenburgh: 220); and 
an anvil (Wisenburgh: 20), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an unclamped position and a clamped position (Wisenburgh: para 0211); and 
a firing member (Wisenburgh: 212, 286, 287) longitudinally movable during a staple firing stroke in response to a firing motion transmitted thereto (Wisenburgh: para 0211), wherein said firing member comprises: 
a first lateral flange ((Wisenburgh: 287) configured to cammingly engage said elongate channel during said staple firing stroke (Wisenburgh: para 0187, 0225, see fig. 24), wherein said first lateral flange comprises a first proximal end (Wisenburgh: see annotated and zoomed fig. 49) and a first distal end (Wisenburgh: see annotated and zoomed fig. 49); 
a second lateral flange (Wisenburgh: 286) configured to cammingly engage said anvil during said staple firing stroke (Wisenburgh: para 0187, 0225, see fig. 24), wherein said second lateral flange comprises a second proximal end (Wisenburgh: see annotated and zoomed fig. 49) and a second distal end (Wisenburgh: see annotated and zoomed fig. 49), wherein said second distal end of said second lateral flange is positioned distal to said first distal end of said first lateral flange (Wisenburgh: see annotated and zoomed fig. 49), and 
a body portion (Wisenburgh: 268, 280) comprising a cutting member (Wisenburgh: 280), wherein said cutting member is positioned intermediate said first lateral flange and said second lateral flange (Wisenburgh: see annotated and zoomed fig. 49); and wherein said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange (Wisenburgh: see annotated and zoomed fig. 49).

Regarding claim 27, as shown in claim 26, Wisenburgh teaches wherein said first lateral flange defines a first longitudinal length (Wisenburgh: length of 287), wherein said second lateral flange defines a second longitudinal length (Wisenburgh: length of 286), and wherein said first longitudinal length and said second longitudinal length are different (Wisenburgh: see annotated and zoomed fig. 49).
Regarding claim 28, as shown in claim 27, Wisenburgh is silent on wherein said second longitudinal length is less than said first longitudinal length (Wisenburgh: see annotated and zoomed fig. 49).
Regarding claim 31, as shown in claim 21, Wisenburgh teaches wherein said first cam member is an uppermost cam member of said firing member (Wisenburgh: see annotated and zoomed fig. 49, the first cam member 287 is the uppermost cam member; please note upper is a relative term since the surgical instrument can be used in multiple orientations), and wherein said second cam member is a lowermost cam member of said firing member (Wisenburgh: see annotated and zoomed fig. 49 the second cam member 286 is the lowermost cam member; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 32, as shown in claim 21, Wisenburgh teaches the surgical instrument further comprising said staple cartridge (Wisenburgh: 220).
Regarding claim 33, as shown in claim 26, Wisenburgh teaches wherein said firing member comprises an I-beam (Wisenburgh: see annotated and zoomed fig. 49 the distal end of the firing member 212, 286, 287 has an “I-beam” shape), wherein said first lateral flange is an uppermost flange (Wisenburgh: see annotated and zoomed fig. 49, the first lateral flange 287 is the uppermost flange; please note upper is a relative term since the surgical instrument can be used in multiple orientations) of said I-beam, and wherein said second lateral flange is a lowermost flange of said I-beam (Wisenburgh: see annotated and zoomed fig. 49, the second lateral flange 286 is the lowermost flange; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 34, as shown in claim 26, Wisenburgh teaches the surgical instrument further comprising said staple cartridge (Wisenburgh: 220).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-23, 26-28, and 31-34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20100193566 of Scheib et al. (henceforth Scheib).
Regarding claim 21, Scheib teaches a surgical instrument (Scheib: 100), comprising: 
an elongate shaft (Scheib: 104) defining a longitudinal shaft axis (Scheib: central axis of 104); 
an end effector (Scheib; 1400, fig 45-50) extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel (Scheib: 1413) configured to receive a staple cartridge (Scheib: 115); and 
an anvil (Scheib: 1414), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an open position and a closed position (Scheib: para 0119-0120); and 
a firing member (Scheib: 1452) longitudinally movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Scheib: para 0119-0120), wherein said firing member comprises: 
a body portion (Scheib: see annotated fig. 48) comprising a knife blade (Scheib: see annotated fig. 48); 
a first cam member (Scheib: bottom shoe as annotated in fig. 48) extending laterally from said body portion and configured to engage said elongate channel during said firing stroke (Scheib: para 0120-0121, see fig. 50), wherein said first cam member comprises a first proximal end (Scheib: see annotated fig. 48) and a first distal end (Scheib: see annotated fig. 48); and 
a second cam member (Scheib: 1458) extending laterally from said body portion and configured to engage said anvil during said firing stroke (Scheib: para 0120-0121), wherein said knife blade is positioned intermediate said first cam member and said second cam member (Scheib: see annotated fig. 48), wherein said second cam member comprises a second proximal end (Scheib: see annotated fig. 48) and a second distal end (Scheib: see annotated fig. 48), wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member (Scheib: see annotated fig. 48).
Scheib discloses said second proximal end of said second cam member is positioned proximal to said first proximal end of said first cam member and therefore does not teach said second proximal end of said second cam member positioned distal to said first proximal end of said first cam member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the size of the bottom shoe such that said second proximal end of said second cam member is positioned distal to said first proximal end of said first cam member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to allow reliable gapping between the two jaws and to allow for proper staple formation during the firing stroke, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    449
    646
    media_image2.png
    Greyscale

Regarding claim 22, as shown in claim 21, Scheib teaches wherein said first cam member defines a first longitudinal length (Scheib: length of bottom shoe, see annotated fig. 48), wherein said second cam member defines a second longitudinal length (Scheib: length of 1458, see annotated fig. 48), and wherein said first longitudinal length and said second longitudinal length are different (Scheib: see annotated fig. 48).
Regarding claim 23, as shown in claim 22, Scheib does not teach wherein said second longitudinal length is less than said first longitudinal length.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the size of the bottom shoe such that said second longitudinal length is less than said first longitudinal length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to allow reliable gapping between the two jaws and to allow for proper staple formation during the firing stroke, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 26, Scheib teaches a surgical end effector (Scheib; 1400, fig 45-50), comprising: 
an elongate channel (Scheib: 1413) configured to receive a staple cartridge (Scheib: 115); and 
an anvil (Scheib: 1414), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an unclamped position and a clamped position (Scheib: para 0119); and 
a firing member (Scheib: 1452) longitudinally movable during a staple firing stroke in response to a firing motion transmitted thereto (Scheib: para 0120), wherein said firing member comprises: 
a first lateral flange (Scheib: bottom shoe as annotated in fig. 48) configured to cammingly engage said elongate channel during said staple firing stroke (Scheib: para 0120-0121, see fig. 50), wherein said first lateral flange comprises a first proximal end (Scheib: see annotated fig. 48) and a first distal end (Scheib: see annotated fig. 48); 
a second lateral flange (Scheib: 1458) configured to cammingly engage said anvil during said staple firing stroke (Scheib: para 0120-0121), wherein said second lateral flange comprises a second proximal end (Scheib: see annotated fig. 48) and a second distal end (Scheib: see annotated fig. 48), wherein said second distal end of said second lateral flange is positioned distal to said first distal end of said first lateral flange (Scheib: see annotated fig. 48), and 
a body portion (Scheib: see annotated fig. 48) comprising a cutting member (Scheib: see annotated fig. 48), wherein said cutting member is positioned intermediate said first lateral flange and said second lateral flange (Scheib: see annotated fig. 48).
Scheib is silent on wherein said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the size of the bottom shoe such that said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to allow reliable gapping between the two jaws and to allow for proper staple formation during the firing stroke, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 27, as shown in claim 26, Scheib teaches wherein said first lateral flange defines a first longitudinal length (Scheib: length of bottom shoe, see annotated fig. 48), wherein said second lateral flange defines a second longitudinal length (Scheib: length of 1458, see annotated fig. 48), and wherein said first longitudinal length and said second longitudinal length are different (Scheib: see annotated fig. 48).
Regarding claim 28, as shown in claim 27, Scheib is silent on wherein said second longitudinal length is less than said first longitudinal length (Scheib: see annotated fig. 48).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the size of the bottom shoe such that said second longitudinal length is less than said first longitudinal length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to allow reliable gapping between the two jaws and to allow for proper staple formation during the firing stroke, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, as shown in claim 21, Scheib teaches wherein said first cam member is an uppermost cam member of said firing member (Scheib: see annotated fig. 48, the bottom shoe of first cam member is the uppermost cam member; please note upper is a relative term since the surgical instrument can be used in multiple orientations), and wherein said second cam member is a lowermost cam member of said firing member (Scheib: see annotated fig. 48, the 1458 comprising the second cam member is the lowermost cam member; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 32, as shown in claim 21, Scheib teaches the surgical instrument further comprising said staple cartridge (Scheib: 115).
Regarding claim 33, as shown in claim 26, Scheib teaches wherein said firing member comprises an I-beam (Scheib: see fig. 50, the firing member has an “I-beam” shape), wherein said first lateral flange is an uppermost flange (Scheib: see annotated fig. 48, the first lateral flange (bottom shoe) is the uppermost flange; please note upper is a relative term since the surgical instrument can be used in multiple orientations) of said I-beam, and wherein said second lateral flange is a lowermost flange of said I-beam (Scheib: see annotated fig. 48, the second lateral flange 1458 is the lowermost flange; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 34, as shown in claim 26,Scheib teaches the surgical instrument further comprising said staple cartridge (Scheib: 115).

Claims 25 and 30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Scheib in view of USPGP# 20060016853 of Racenet (henceforth Racenet).
Regarding claim 25, as shown in claim 24, Scheib teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said open position and said closed position.
However, Racenet teaches a similar surgical instrument (Racenet: instrument in fig. 13a), wherein said surgical instrument comprises an end effector (Racenet: 12), said end effector comprising a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprises an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an open position and a closed position (Racenet: para 0045). 
Since both Racenet and Scheib teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 30, as shown in claim 29, Scheib teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said unclamped position and said clamped position.
However, Racenet teaches a similar surgical end effector (Racenet: 12), wherein said surgical end effector comprises a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprising an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an unclamped position and a clamped position (Racenet: para 0045). 
Since both Racenet and Scheib teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Response to Arguments
Applicant’s arguments filed on 1/24/2022 have been fully considered:
Applicant's arguments with respect to claims 21 and 26 have been considered but are moot because the arguments do not apply to the new interpretation of the references being used in the current rejection. Examiner is now interpreting the first cam as the bottom shoe as annotated in fig. 48. 

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Scheib can also be used to reject claims 21-23, 26-28, 32 and 34 using the following interpretation: a surgical instrument (Scheib: 100), comprising: 
an elongate shaft (Scheib: 104) defining a longitudinal shaft axis (Scheib: central axis of 104); 
an end effector (Scheib; 1400, fig 45-50) extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel (Scheib: 1413) configured to receive a staple cartridge (Scheib: 115); and 
an anvil (Scheib: 1414), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an open position and a closed position (Scheib: para 0119-0120); and 
a firing member (Scheib: 1452) longitudinally movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Scheib: para 0119-0120), wherein said firing member comprises: 
a body portion (Scheib: see annotated fig. 48) comprising a knife blade (Scheib: see annotated fig. 48); 
a first cam member (Scheib: 1459) extending laterally from said body portion and configured to engage said elongate channel during said firing stroke (Scheib: para 0120-0121, please note that 1459 at least indirectly engages the elongate channel), wherein said first cam member comprises a first proximal end (Scheib: see fig. 48) and a first distal end (Scheib: see fig. 48); and 
a second cam member (Scheib: 1458) extending laterally from said body portion and configured to engage said anvil during said firing stroke (Scheib: para 0120-0121), wherein said knife blade is positioned intermediate said first cam member and said second cam member (Scheib: see fig. 48), wherein said second cam member comprises a second proximal end (Scheib: see fig. 48) and a second distal end (Scheib: see fig. 48), wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member (Scheib: see fig. 48), and wherein said second proximal end of said second cam member is positioned distal to said first proximal end of said first cam member (Scheib: see fig. 48).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./									/GLORIA R WEEKS/                                                                                                                 
Examiner, Art Unit 3731							Primary Examiner, Art Unit 3731